PER CURIAM: *
The attorney appointed to represent Joseph Smith has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Smith has filed a response. We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Smith’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave to withdraw is GRANTED, and counsel is excused from further responsibilities herein. Smith’s motion for the appointment of substitute counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998). The APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.